By the Court :
Upon the former appeal the decision here proceeded only upon the point that the plaintiff, being a corporation de facto, should not have been nonsuited, because hot showing itself to have been a corporation de jure.
Upon the return of the cause to the Court below, a new trial was had, and resulted in a verdict for the plaintiff for some five thousand five hundred dollars.
The plaintiff would seem to have recovered the entire value *13of the land composing the bed of the road, for the disturbance of which the action was brought; while it is clear that the recovery should have been limited to the amount of the damages sustained by reason of the acts of the defendant—which, as the case now appears in the record, are but nominal.
Judgment and order denying a new trial reversed, and cause remanded for a new trial. Remittitur forthwith.